Opinion by
Keefe, J.
At the trial samples of the earthenware containers were marked exhibits 1 to 10 inclusive, and the case was then suspended under suit 4342 (United States v. Mulligan, 29 C. C. P. A. 117, C. A. D. 179). It was held therein that Congress never intended to give unusual containers of such merchandise a rate status different from that given unusual containers of other kinds of merchandise. When again called for trial the manager of the plaintiff concern testified as to the earthenware containers only, and admitted that the miniature containers of the liqueurs were not purchased for the contents but for collection purposes, and that the one-tenth of a pint miniature is merely a fancy jar or container and that it enhances the value of the merchandise therein. There was some evidence that the miniatures are reproductions of the regular containers of cordials, which usually are attractive in appearance, but there was nothing *335in the record to establish that these miniature bottles or jugs are the usual containers for this' class of merchandise. An examination of the exhibits was found convincing that the jars are unusual in form and designed for use other than as containers of the cordials or liqueurs. In accordance therewith judgment was entered in favor of the Government.